Citation Nr: 1754977	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


REMAND

The Veteran served on active duty from May 2006 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right knee, left knee, right ankle, and left ankle disorders.

In September 2016 the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

In a decision dated in June 2017, the Board granted service connection for lumbago with low back strain and an increased rating to 50 percent for migraine headaches.  The Board also dismissed appeals as to the ratings for right and left shin splints.  At that time, the Board remanded the remaining four service connection claims for further development.  

Service treatment records (STRs) show treatment, including orthotics, for right knee and right ankle injuries (sprains) during service.  They also described the Veteran as suffering from bilateral knee and bilateral symptoms.  See, e.g., STR dated September 25, 2006, advising of bilateral knee and ankle abnormalities, including swelling, tenderness to palpation, abnormal motion, and pain.  See also June 9, 2010, VA medical record, advising of constant pains in both knees since 2007.

The August 2010 VA examination was normal in regard to these four areas.  Additionally, unlike the low back claim, there is no post-service diagnosis in the treatment records.  However, the Veteran does still complain of pain in both knees and ankles, including at the September 2016 Board hearing.  

In June 2017, the Board remanded the claims for additional development, to include obtaining recent VA treatment records dated after April 2016, and to schedule the Veteran for a new VA examination to determine whether he in fact has current disabilities of the knees and ankles, and whether they are related to service or any intercurrent cause.  

In a June 2017 rating decision, the Board's grants were implemented.  However, in September 2017 the case was returned to the Board.  Unfortunately (and as noted by the Veteran's representative in a November 2017 brief), no additional development has been undertaken regarding the claims of service connection for knee and ankle disorders; and a supplemental statement of the case (SSOC) was not issued prior to return of the case to the Board.  Remand for compliance with the Board's June 2017 directives is warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records after April 2016 with the claims file.

2.  After completion of step 1, schedule the Veteran for a VA examination by appropriate medical professionals in connection with his knees and ankles claims.  The entire claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's current complaints and symptoms with the Veteran and document the claims file accordingly.  The examiner is to conduct all indicated tests.

The examiner should first determine whether the Veteran has a current diagnosis pertaining to the knees and ankles.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that and current knee and/or ankle disability had its onset during or within one year of, or is otherwise related to, the Veteran's military service rather than any intercurrent cause.

A complete rationale or explanation should be provided for any opinions reached.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

